The plaintiffs in error, Joe Clark and Jack Brown, were convicted on a charge of transporting intoxicating liquor, and in accordance with the verdict of the jury they were on October 20, 1923, each sentenced to pay a fine of $100 and to be confined in jail for 30 days. From the judgment they appealed by filing in this court on February 18, 1924, a petition in error, with case-made. The Attorney General has filed a motion to dismiss the appeal on the ground that on or about April 13, 1925, said plaintiffs in error were granted paroles by Governor M.E. Trapp, and that each of said plaintiffs in error have accepted said paroles; a copy of said paroles and the acceptance thereof being attached to the motion.
Where plaintiff in error accepts a parole pending the determination of his appeal, he thereby waives the right *Page 286 
to have his appeal determined, and the appeal will be dismissed either on motion of the plaintiff in error or of the Attorney General, when the attention of this court is directed to the fact that a parole has been granted and accepted. Hargrove v. State,18 Okla. Crim. 57, 192 P. 590; Talkington v. State,15 Okla. Crim. 83, 175 P. 132.
Each of the plaintiffs in error having been granted and having accepted the parole, the Attorney General's motion to dismiss their appeal is granted, and the appeal herein is dismissed.